Morris, J.
In February, 1916, appellant was an employee of the Washington Water Power Company, of Spokane, and claims to have sustained an injury within the provisions of the industrial insurance act. He applied to the commission for relief. His claim was denied, and he then appealed to the superior court of Spokane county, where the claim was again denied, and this appeal follows.
We shall not attempt to review the facts. They have been twice passed upon and twice ruled against appellant. Whatever the facts may be, the law is the same. The conclusion of the commission must be sustained, unless the facts clearly preponderate against such conclusion. We agree with both the commission and the lower court that appellant’s case falls far short of showing him entitled to relief. The case as-a whole, with all its attendant and controlling circumstaiicésy *484clearly preponderates against appellant. Section 6604-20, Rem. Code, provides that “in all court proceedings under or pursuant to this act the decision of the department shall be prima facie correct, and the burden of proof shall be upon the party attacking the same.” Appellant has not met the burden thus placed upon him, and if we were in doubt as to the preponderance of the facts, our decision, under this section, must necessarily go against appellant. We have, however, no doubt, but believe the commission adjudged the case correctly in the first instance.
Judgment is affirmed.
Ellis, C. J., Holcomb, Main, and Chadwick, JJ., concur.